Citation Nr: 0115097	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  What evaluation is warranted for post-operative residuals 
of a left knee injury from October 27, 1999?

2.  What evaluation is warranted for osteochondritis, right 
patella, from October 27, 1999?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from October 1997 to October 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Documentation in the claims file suggests that the veteran 
filed a claim of entitlement to vocational rehabilitation 
benefits.  There is, however, nothing in the record indicates 
that this claim has been adjudicated.  Therefore, this claim 
is referred to the RO for appropriate action.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L.106-
475, § 3(a), 114 Stat. 2096 (2000).  Under this Act, VA has a 
duty to assist a claimant in obtaining evidence pertinent to 
his claim for a benefit before adjudicating that claim.  
Thus, for example, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical and lay evidence that is 
necessary to substantiate the claim.  Further, the new law 
provides that VA must make reasonable efforts to obtain 
records pertinent to a claim, and if the records cannot be 
secured, VA must so notify the claimant.  Finally, VA must 
provide a medical examination or opinion if such is necessary 
to make a decision on a claim for compensation.  Id.  The 
appellant is entitled to the benefit of this new law.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Turning then to the specifics of the claim concerning the 
left knee, it appears that all VA records from the veteran's 
July 2000 surgery and post operative recovery have not been 
secured for the claims folder.  Moreover, the hearing 
officer's August 2000 decision suggested that a new 
examination would be secured following the termination of a 
temporary total disability evaluation effective February 1, 
2001.  Such an examination report, however, is not of record.  
Finally, while the RO has issued a temporary total disability 
evaluation for the appellant's left knee disorder for a 
portion of the period since October 27, 1999, the rating 
decisions to date do not specifically document the RO's 
consideration of a staged rating as discussed in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Therefore, further 
development is in order.

It also appears that further development of evidence 
pertinent to the claim concerning the right knee is in order.  
The veteran testified at his July 2000 personal hearing that 
he received a VA fee-basis consultation at the Guthrie 
Medical Center with a Dr. Bacony on or about June 6, 2000, 
and documentation in the claims file suggests that he may 
have been seen there on other occasions as well.  However, no 
records of any visits to the Guthrie Medical Center have been 
included in the claims file.  In addition, both the veteran 
and, in the supplemental statement of the case and hearing 
officer's decision issued in August 2000, the RO have made 
reference to a magnetic resonance imaging (MRI) study with 
findings pertinent to the right knee.  However, such a study, 
if ever performed, is not of record.  Outstanding medical 
records pertinent to the right knee must be secured and then, 
the veteran must be afforded a new VA examination.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is required 
to provide a thorough and contemporaneous medical examination 
which is fully informed because it takes into account the 
records of prior examination and treatment).  

Hence, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (VCAA), in addition to that requested 
below, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims of entitlement 
to greater original evaluations for his 
left and right knee disabilities.  
Thereafter, the RO should attempt to 
secure, from treatment sources that he 
has identified or that are otherwise 
known to it, copies of all records that 
have not previously been associated with 
the claims file, to include the records 
pertaining the July 2000 left knee 
surgery at the Buffalo, New York VA 
Medical Center, records from the Guthrie 
Medical Center, and documentation of any 
MRI study of the veteran's right knee.  
All attempts to obtain this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the records named, the RO is 
unable to secure same, the RO must notify 
the veteran and: (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim 
in concern.  The veteran then must be 
given an opportunity to respond.  

3.  The veteran then should be afforded a 
VA orthopedic examination to determine 
the nature and severity of his left and 
right knee disabilities from October 27, 
1999.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests, studies, 
and consultations should be accomplished.  
The examiner should record the range of 
motion in each knee observed on clinical 
evaluation and should assess whether the 
joint exhibits any disability other than 
limitation of motion, to include 
instability, subluxation, or arthritis.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examiner must 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, associated with each knee and 
provide an opinion as to how these 
factors result in any limitation of 
motion or other functional loss involving 
the knee joint in concern.  If the 
veteran describes flare-ups of pain in a 
knee joint, the examiner must offer an 
opinion whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express any 
increased limit in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, he or she must so 
state.

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.  All reports 
prepared in connection with the 
examination should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  Failure to 
report for a VA examination without good 
cause may produce consequences adverse to 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  In the event that he does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the requested development has 
been completed, the RO should review each 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then readjudicate the 
claims.  All relevant diagnostic codes 
should be considered, as should the 
applicability of 38 C.F.R. §§ 4.40, 4.45 
(2000).  If a benefit sought on appeal 
remains denied, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case.  The 
SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues on appeal.  The veteran and 
his representative should be allowed 
adequate time to respond.  The case then 
should be returned to the Board for 
appellate review.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


